DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes claim formatting. Line 1, for example, “includes:”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is  objected to because of the following informalities:  In claim 1, line 12, :line e” should read -- line--.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 5, 6, 7,  8,  9, 10, 21, 22 and 25, 26,  29 and 30        is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer et al (US 9,529,334).
The reference to Herbsommer et al shows an apparatus with package substrate with physics cell mounted on the device side of the semiconductor  substrate with 1st end (TX)side and 2nd end (RX)side. See figure below, where the 1st opening(rectangular) is shown extending thru substrate  and opening aligned with 1st end(TX) of the physics cell.
A 2nd opening(rectangular) is shown extending thru substrate  and opening aligned with 2nd  end(RX) of the physics cell.


    PNG
    media_image1.png
    964
    1212
    media_image1.png
    Greyscale


The MMwave transceiver is shown with TX side and RX side, both coupled to conductive strips/microstrips (at MMwave frequencies Cl:2) coupled across the respective 1st and 2nd openings(apertures). The conductors acting as antennas to launch the MMW signal thru the physics cell.
Re claim 3: the inherent gas chamber in the physics cell contains one of several dipolar gases, such as water vapor(molecules).
Re claims 5 and 26: as noted in col 3, lines 20-22, the use of HCN and acetonitrile is suggested.
Re claim 8: The reference to Herbsommer et al shows an apparatus with package substrate with physics cell mounted on the device side of the semiconductor  substrate.
Re claim 9: col 4, line 5, Copper is one conductor used.
Re claim 10, col 4, lines 25-28, suggested dimensions for the thickness/ width is noted, for example, 1.5mm.
The method steps being inherent.
The reference to Herbsommer et al does not show several conventional aspects, such as the transmitter and receiver  modules mounted on the board side surface(Cl:1) of the package substrate; the reference does show the TX/RX module processor, albeit in general, however, these are part of the CHIP, that is the chip scale vapor cell using the transceiver circuit and a compact MM-wave CMOS arrangement that would be on a board side opposing the device side(vapor cell side) to allow for more packaging compactness. A simple matter of design consideration.
Re claims 6, 21, 22, 29 and 30: With regards the specific rotational frequency, the reference shows a GHz range that allows for specifics such as  121.62 GHz +/-10% or 109-134GHz. As suggested in col. 10, lines 56: the range covers 100GHz-1000 GHz for various examples of application.

Re claim 25: the RX signal on line 138 is a function of signal strength as it will be received at the transceiver with inherent amplitude and frequency (minimal signal energy)for proper operation. As noted in col. 6, last ¶: “ In steady state operation, the lock-in amplifier 134 and the loop filter 136 maintain the transmitter frequency at the peak absorption frequency of the cell gas. In one non-limiting example, the loop filter 136 provides PID control using a derivative of the frequency error as a control factor for lock-in detection and closed loop regulation. At the bottom of the null in the transmission coefficient curves of FIG. 4, the derivative is zero and the loop filter 136 feeds the derivative back as a DC control output signal CO to the signal generator 132. This closed loop operates to keep the signal generator transmission output frequency at the peak absorption frequency of the cell gas using lock-in differentiation based on the RX signal received from the cell 101. “
Lastly, the specific opening size for the 1st and 2nd openings of 1mm x 2mm (WxL) is simply a matter of design consideration that allows for the TX and RX of the RF signal as desired through the vapor cell which has dimensions also provided in mm for the cavity(  a generally rectangular cavity shape with a top width of approximately 1.5 mm and an etch depth of 0.5 mm with a first mode ) thru which the MMw signal travels which is a smaller area than the full module dimensions, for example.
In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Herbsommer et al, albeit more general, does allow for design compactness where the CMOS transceiver chip is placed with the cavity along the board side, that is, close in proximity on the system IC so as to allow the coupling to the TX and RX antennas to drive the MMwave thru the cavity side(topside) and thus achieve a more compact arrangement. The particular frequency as desired (121.62 GHz/ 109-134GHz)is well within the 100GHz-1000 GHz range provided for and the opening size for the TX and RX pathway to the cavity for the MMw signal is also well within the dimensions of the cavity module and again is specific to the desired rotational frequencies of operation. All simple matters of design consideration.
=============================================================================
Claim(s) 4, 23, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbsommer et al  US 9,529,334as applied to claims 1 and 25 above, and further in view of Herbsommer et al (US 20190204786)

The reference to Herbsommer et al shows an apparatus with package substrate with physics cell mounted on the device side of the semiconductor  substrate with 1st end (TX)side and 2nd end (RX)side. See figure below, where the 1st opening(rectangular aperture) is shown extending thru substrate  and opening aligned with 1st end(TX) of the physics cell.
A 2nd opening(rectangular) is shown extending thru substrate  and opening aligned with 2nd  end(RX) of the physics cell.


    PNG
    media_image1.png
    964
    1212
    media_image1.png
    Greyscale


The MMwave transceiver is shown with TX side and RX side, both coupled to conductive strips/microstrips (at MMwave frequencies Cl:2) coupled across the respective 1st and 2nd openings(apertures). The conductors acting as antennas to launch the MMW signal thru the physics cell.
The inherent gas chamber in the physics cell contains one of several dipolar gases, such as water vapor(molecules).
As noted in col 3, lines 20-22, the use of HCN and acetonitrile is also suggested.
The particular frequency as desired (121.62 GHz, for example)is well within the 100GHz-1000 GHz range provided for and the opening size for the TX and RX pathway to the cavity for the MMw signal is also well within the dimensions of the cavity module and again is specific to the desired frequencies of operation. All simple matter of design consideration.
The method steps being inherent.
The reference does not specifically identify OCS as another example of a dipolar gas to be use or the frequency range of 120GHz – 122GHz, however with respect to the  range, it is within the range specified in the reference and thus is a simple matter of design consideration, as no special point of criticality has been associated with this range within the range provided for. Lastly, the use of OCS instead of other dipolar molecules is another simple matter of design consideration and as noted several dipolar molecules have been listed above, the reference to Herbsommer et al (US 2019/0204786) also lists OCS and other dipolar molecules that can be used in the cavity(see ¶ 21) and also note the structure in general with apertures and antennae.


    PNG
    media_image2.png
    1056
    913
    media_image2.png
    Greyscale


In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that the reference to Herbsommer et al, albeit more general, does allow for the range of frequencies between 120GHz and 122Ghz as a simple matter of design consideration as noted  above given the reference range span and the fact that no criticality in results provided for the specific range.
The Herbsommer et al reference US 2019/0204786 showing the examples of dipolar gases that may be selected from, including OCS, that allows for the desired rotational frequency of choice.


Allowable Subject Matter
Claims 11-20, 24 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849